Filing Date: 7/26/2019; claimed foreign priority to 9/14/2018
					
Applicant: Hinata et al.
							Examiner: Alexander Williams

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s Amendment filed 2/5/2021 has been acknowledged.

 Election/Restrictions
Applicant's election of Group I (claims 1-14), filed 8/31/2020, has been acknowledged.

	This application contains claims 15 and 16 drawn to an invention non-elected without traverse.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, 7, 8 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujiki et al. (U.S. Patent # 6,339,257 B1).
1,2,3,4 including an insulation substrate 1,2 and a metal layer 3, the metal layer 3 being provided on one surface of the insulation substrate 1,2; a connecting member 6 having a cylindrical shape, joined to the metal layer 3 via a bonding material 9; a terminal pin 14 inserted in the connecting member 6; and a reinforcement member 7 having a cylindrical shape, disposed on an outer periphery of the connecting member 6, the reinforcement member 7 being made of a material having a hardness greater than a hardness of a material of the connecting member 6. 
In regards to claim 4, Fujiki et al. show wherein the connecting member 6 comprises copper or a copper alloy (inherent). 
In regards to claim 7, Fujiki et al. show wherein the connecting member 6 has a conductivity greater than a conductivity of the reinforcement member 7. 
In regards to claim 8, Fujiki et al. show wherein the connecting member 7 includes a flange part (end portions of 6) at an end of the connecting member 7, the end of the connecting member 6 being located on a side on which the connecting member 7 is joined to the metal layer 6. 
In regards to claim 13, Fujiki et al. show wherein an outer peripheral surface of the connecting member 6 is covered with plating 10.
REASON FOR ALLOWANCE

1.	The following is an Examiner's Statement of Reasons for Allowance: 
     As to dependent claims 2, 3, 5, 6, 9-12 and 14, the prior art of record fails to show the combination recited in any of the claims.  In particular, the prior art of record fails to show or collectively teach wherein a Vickers hardness of the material of the reinforcement member is greater than a Vickers hardness of the material of the connecting member in claim 2; wherein the material of the reinforcement member has . 
  	Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Allowable Subject Matter
Claims 2, 3, 5, 6, 9-12 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response
Applicant's arguments filed 2/5/2021 have been fully considered, but are moot in view of the new grounds of rejections detailed above.
 
Conclusion
	The following listed are cited as of interest to this application, but not applied at this time.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander O. Williams whose telephone number is (571)272-1924.  The examiner can normally be reached on 7:00 AM -5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.










2/13/2021

/Alexander O Williams/
Primary Examiner, Art Unit 2826